MEMORANDUM **
Alfonso Coronado-Ortiz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision to deny his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s physical presence determination for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004), and review constitutional challenges de novo, Masnauskas v. Gonzales, 432 F.3d 1067, 1069 (9th Cir.2005). We deny the petition for review.
Coronado-Ortiz testified that he first entered the United States in June 1992. The government served the notice to appear on him on September 13, 2001. Substantial evidence therefore supports the BIA’s conclusion that Coronado-Ortiz did not establish that he had been physically present in the United States for the requisite ten-year period. See 8 U.S.C. § 1229b(b)(l)(a).
Coronado-Ortiz contends that the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 and the Nicaraguan Adjustment and Central American Relief Act of 1997 violate equal protection because certain similarly situated aliens benefit from relaxed hardship and continuous physical presence requirements. These contentions are foreclosed by Masnauskas, 432 F.3d at 1071.
Coronado-Ortiz’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.